         Case 1:15-cr-00333-LTS Document 135 Filed 10/20/20 Page 1 of 1




                                                   October 20, 2020
Hon. Laura Taylor Swain
United States District Judge
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                                             RE:   United States v. Andrei Tyurin
                                                   15-Cr-333

Dear Judge Swain:

        Mr. Tyurin’s sentencing is currently scheduled for November 5, 2020. With the
consent of the government, I respectfully request an adjournment of sentencing of two weeks.
The logistical difficulties presented by the COVID-19 crisis have delayed my ability to
effectively communicate with my client around issues related to sentencing, such as giving him
adequate time to review any sentencing submissions to be filed on his behalf. I also await
additional materials from his family in Russia that may be relevant to sentencing.

        Accordingly, I respectfully request an adjournment of sentencing to November 19,
2020.

         Thank you for your consideration.


                                                   Sincerely,

                                                          /s/

                                                   Florian Miedel
                                                   Counsel for Andrei Tyurin

AUSA Eun Young Choi (email)
